Citation Nr: 0737591	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  93-39 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder 
secondary to a service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from September 1956 to August 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1994 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).


FINDING OF FACT

The veteran's low back disorder was not caused or aggravated 
by the service-connected right ankle disability.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In March 2002, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
notice letter postdated the initial adjudication, the claim 
was subsequently readjudicated.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the 
claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).   Additionally, although the veteran was not 
provided with notice of the disability rating and effective 
date regulations, because service connection has been denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing a VA examination, and obtaining a medical opinion.  
Consequently, the Board finds that the issue is ready for 
adjudication.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability shown to be proximately due 
to, or the result of, a service-connected disorder.  See 
38 C.F.R. § 3.310(a).  This regulation has been interpreted 
by the Court to allow service connection for a disorder which 
is caused by a service-connected disorder, or for the degree 
of additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that his back disorder results from his 
service-connected right ankle disability, specifically due to 
the altered gait that results from the right ankle 
disability.  Several post-service medical records report 
notations that the veteran walks with a limp.  See, e.g., 
January 1969 and August 1993 VA treatment record; July 2002 
VA examination record.  Cf. September 1991 (walks without 
difficulty) and October 1997 VA treatment record (normal 
gait); April 2002 VA examination record.  

A January 1994 VA treatment record reports the veteran's 
history of having radiating low back pain for the previous 
year, and the record notes that the veteran was diagnosed 
with degenerative joint disease.  Subsequent medical records 
report ongoing treatment for low back pain, and, in June 
1999, the veteran was diagnosed with disc disease of the 
lumbar spine.  See June 1999 VA treatment record.  See also 
December 1999 VA X-ray record; April 2002 VA examination 
record.  

In June 2003, the veteran submitted a statement from a 
medical consultant.  See June 2003 Dr. Gordon statement.  The 
statement reports the medical consultant's opinion that 
people with chronic ankle symptoms "may employ altered gait 
patterns to reduce the loading of painful joints," and that 
"such changes in gait can place undue stress on lower back 
muscles."  The statement reports the veteran's history of 
walking with a limp for "many years," and the medical 
consultant opined that it was "as likely as not that the 
veteran's altered gait due to his service-connected right 
ankle disability would, over a period of years, contribute or 
aggravate his lower back condition."  

In August 2007, a Veterans Health Administration (VHA) 
opinion was received.  The VHA record reports that the claims 
file was "extensively reviewed" by the "Leader of 
Operative and Invasive Services" and an orthopedic surgeon, 
and, in the physicians' opinion, it was unlikely that the 
veteran's low back disability was causally related to his 
service-connected right ankle disability.  Rationale for this 
opinion includes the finding that "degeneration of the spine 
is age-dependent and occurs universally, irrespective of 
lower extremity disorders, remote traumas, or reconstructive 
endeavors."  Additionally, the physicians reported that in a 
review of the possible etiologies of back pain and 
degenerative back disease of the spine, lower extremity 
injury and gait abnormalities were not mentioned as even a 
remote causative factor, and no article linking abnormal 
gait, lower extremity injury, or ankle injury with the 
development of back pain or degenerative arthritic disease 
was found after researching the subject.  

Service connection for a low back disorder secondary to a 
service-connected right ankle disability must be denied.  
Although the veteran has submitted a medical consultant's 
opinion linking his low back disorder to the right ankle 
disability, the medical consultant does not provide a 
rationale for her opinion or explain how, even assuming the 
veteran's altered gait did result in undue stress on the 
back, the undue stress would affect the veteran's low back 
condition.  Dr. Gordon's statement is too speculative to 
establish service connection for a back disability.  See 
Obert v. Brown, 5 Vet. App 30 (1993).  In contrast, the VHA 
opinion is supported by a rationale and relevant supporting 
medical evidence.  The Board finds that the probative value 
of the VHA opinion thus outweighs the June 2003 medical 
consultant opinion.  See Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (unpublished 
decision), cert. denied 120 S. Ct. 1252 (2002) (it is not 
error for the Board value one medical opinion over another, 
as long as a rationale basis for doing so is given).  
Consequently, in the absence of additional competent evidence 
supporting the veteran's claim, service connection must be 
denied.  


ORDER

Service connection for a low back disorder secondary to a 
service-connected right ankle disability is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


